Allowable Subject Matter
1.         Claims 1-7 are allowed.

      This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance [See Applicant’s arguments/remarks filed on 05/18/2022]. Furthermore, Examiner states none of the references cited either alone or in any obvious combination teaches and/or suggests “a plurality of first electrodes, disposed in the working area, structurally separated from each other, and arranged along a second direction, wherein the first direction and the second direction are interlaced; a plurality of second electrodes, disposed in the working area, structurally separated from each other, and arranged along the first direction, wherein each of the peripheral wiring pairs comprises a first peripheral wiring and a second peripheral wiring respectively belonging to a first conductive layer and a second conductive layer, wherein the first peripheral wiring and the second peripheral wiring are electrically connected to a same first electrode” as to claim 1, “the first peripheral wiring and the second peripheral wiring are electrically connected to a same first electrode; and an insulating layer, disposed between the first conductive layer and the second conductive layer, wherein a plurality of first peripheral wirings and a plurality of second peripheral wirings of the peripheral wiring pairs are alternately arranged in the first peripheral area, the first electrodes belong to the first conductive layer, the insulating layer is disposed on the first conductive layer and has a plurality of contact windows, and each of the first electrodes is electrically connected to the second peripheral wiring of a corresponding peripheral wiring pair through a contact window of the insulating layer; and the contact windows of the insulating layer comprise a plurality of first contact windows and a plurality of second contact windows respectively located in the first peripheral area and the second peripheral area, the first contact windows correspond to odd-numbered first electrodes, and the second contact windows correspond to even-numbered first electrodes” as to claim 6  and “the second peripheral area, and the first peripheral wiring and the second peripheral wiring are electrically connected to a same first electrode; and an insulating layer, disposed between the first conductive layer and the second conductive layer, wherein a plurality of first peripheral wirings and a plurality of second peripheral wirings of the peripheral wiring pairs are alternately arranged in the first peripheral area, the substrate further has a third peripheral area located beside the first peripheral area, the working area, and the second peripheral area, the electronic device further comprising: a plurality of pads, disposed in the third peripheral area, wherein each of the pads comprises a first conductive pattern, a second conductive pattern, and a metal oxide pattern that are stacked in order and electrically connected to each other, and the first conductive pattern and the second conductive pattern are structurally separated from the peripheral wirings; and the first conductive pattern and the second conductive pattern of each of the pads are electrically connected to the first peripheral wiring or the second peripheral wiring of a corresponding peripheral wiring pair through the metal oxide pattern” as to claim 7. satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record. Thus, no examiner’s statement of reasons for allowance is necessary (see M.P.E.P. 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628